Citation Nr: 1033971	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to ionizing radiation exposure.

2.  Entitlement to service connection for a chronic disorder 
(other than hypertension) due to ionizing radiation exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

The Veteran testified before a Decision Review Officer (DRO) in 
May 2009; a transcript of that hearing is associated with the 
claims folder.  The Veteran was also scheduled to appear at a 
hearing before the Board in June 2010, but he failed to attend 
his hearing.  His request for a Board hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not establish that hypertension 
manifested during service or within one year of service 
separation; it also does not indicate that such disorder is 
otherwise related to service, to include as due to exposure to 
ionizing radiation.

2.  The competent evidence does not establish that the Veteran 
has been diagnosed with a chronic disorder that is related to 
ionizing radiation exposure.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor is due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  A disability due to ionizing radiation exposure was not 
incurred in or aggravated by active military service, nor is it 
due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that an August 2005 letter 
partially satisfied VA's duty to notify requirements.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Such letter 
informed the Veteran of most of the requirements needed to 
establish entitlement to service connection, as well as VA's and 
the Veteran's responsibilities as to identifying and obtaining 
outstanding evidence.  The Board acknowledges that the August 
2005 letter did not provide information regarding the evidence 
and information necessary to establish a disability rating and an 
effective date should service connection be awarded.  However the 
Board has concluded that a preponderance of the evidence is 
against those claims decided herein.  Any questions as to the 
appropriate disability rating or effective date to be assigned 
have therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim does not affect 
the essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The August 2005 letter was sent to the Veteran 
prior to the August 2006 rating decision; thus, the VCAA notice 
provided was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  The Veteran's service treatment and personnel 
file have been associated with the claims folder and all relevant 
and outstanding VA and non-VA treatment records have been 
obtained, including private treatment records from Dr. C.D.Y. 
through May 2006.  The Veteran has not identified any additional 
outstanding evidence that must be obtained prior to the 
adjudication of his claims.  

The Veteran was not provided with a VA examination with respect 
to either of the claims decided herein.  Similarly, the special 
development procedures applicable to claims based on exposure to 
ionizing radiation (as set forth in 38 C.F.R. § 3.311 (2009)) 
were not employed.  For the reasons discussed below, the Board 
finds that the evidence of record does not warrant a remand for 
examination(s) or further development under 38 C.F.R. § 3.311.  

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus, but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83 (2006).

Under the special development procedures of 38 C.F.R. § 3.311, a 
dose estimate will be obtained from appropriate sources and the 
Under Secretary for Benefits shall consider the claim, obtaining 
an advisory opinion from the Under Secretary for Health, if 
necessary.  These procedures are for application if a veteran 
suffers from one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b) or the veteran has cited or submitted competent 
scientific or medical evidence that a claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

With respect to the Veteran's claimed hypertension, there is 
nothing of record, other than the Veteran's own lay statements, 
that indicates such disease is related to his military service, 
to include exposure to ionizing radiation.  And as discussed 
below, the Veteran's lay assertions alone are not competent 
evidence that may establish an etiological link to service.  As 
for the Veteran's generic claim of a disability due to ionizing 
radiation, none of the current medical evidence indicates that he 
has a "radiogenic disease" or any other chronic disease or 
disability which might be associated with ionizing radiation 
exposure.  Absent evidence that the Veteran has a disorder that 
may have its origins in service, to include as a result of 
exposure to ionizing radiation, the standards outlined in the 
Court's decision in McLendon have not been met, and a VA 
examination is not necessary nor required.  See id.  Furthermore, 
as there is no indication that any of his claimed conditions is a 
radiogenic disease, the special development procedures of 
38 C.F.R. § 3.311 are not for application.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

The Veteran testified at a May 2009 DRO hearing that he was 
claiming service connection for a disability due to radiation 
exposure, but that he was not certain what disabilit(ies) he has 
which may be due to such exposure.  The Veteran mentioned muscle 
and foot pains, along with general weakness, but admitted that he 
had not been diagnosed with any such disorder(s), and that no 
physician had related these symptoms to any radiation exposure 
experienced during service.  In addition to these vague symptoms, 
the Veteran also testified that he believed his hypertension was 
related to the radiation exposure, either directly or as a result 
of nervousness which developed due to being a government "guinea 
pig."  

Initially, the Board notes that in order to prevail on the issue 
of service connection under any theory of entitlement there must 
be competent evidence of a current disability at some point 
during a veteran's appeal.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim").

With respect to the Veteran's claims that he has a disability due 
to ionizing radiation exposure, there is nothing in the competent 
medical evidence of record that indicates he has been diagnosed 
with any chronic disorder that is either a "radiogenic 
disease," as defined by VA law, or any chronic disorder 
manifested by muscle and foot pains or general weakness, that has 
been causally associated with exposure to ionizing radiation.  
Given the lack of any competent evidence of a disability, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of service connection for a disability due to 
ionizing radiation and that this claim must be denied.  

Turning to claimed hypertension, medical evidence of record 
reflects that the Veteran was diagnosed with severe hypertension 
in 1989.  See Dr. C.D.Y. Treatment Records; see also VA Nursing 
Note dated in March 2004 (noting that the Veteran reported a 
fifteen-year history of hypertension).  There is also evidence of 
record that he has been diagnosed with anxiety.  

Service connection for disorders claimed to be due to exposure to 
ionizing radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303 by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  There are a number of activities 
defined as a "radiation-risk activity" including, but not 
limited to, onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009).  

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2), consist of twenty-one types of cancer.  38 
U.S.C.A. § 1112(c)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.309(d) (2009).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: cancer, including all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, multiple 
myeloma, and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2) (2009).  Additionally, if a 
claim is based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the veteran has 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

With regards to the various theories of entitlement as described 
above, the Board observes that hypertension is not listed as a 
disease entitled to presumptive service connection under 
38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c).  As such, 
the Board need not consider whether presumptive service 
connection based on ionizing radiation exposure is warranted.  
Similarly, it is not listed as a "radiogenic disease" under 
38 C.F.R. § 3.311(b).  There is also no competent scientific or 
medical evidence of record which indicates that hypertension 
might constitute a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(4).  Absent such evidence, the special development 
procedures provided in 38 C.F.R. § 3.311 are also not for 
application.  

Thus, it appears that the evidence must establish direct service 
connection under 38 C.F.R. § 3.303 for the Veteran to prevail in 
his claim.  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Pertinent VA law and regulations provide that 
service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Additionally, certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

As an initial matter, the Board observes that the Veteran has 
submitted information from the Defense Nuclear Agency which 
verifies that he was a participant in Operation REDWING.  
Additionally, the Veteran's service personnel file confirms that 
he was stationed at the Eniwetok Atoll from January 1955 to 
November 1956.  Under these circumstances, the Veteran qualifies 
as a "radiation-exposed veteran."  See 38 C.F.R. 
§§ 3.309(d)(3)(i), (ii)(A),(iv), and (v)(M).  

Evidence of radiation exposure, by itself, however, is not 
sufficient to award service connection.  Rather, there must be 
some evidence that the Veteran's hypertension is somehow related 
to in-service exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.303(d).  The medical evidence in the present case fails to 
demonstrate any such relationship.  And unfortunately, the 
Veteran as a lay person is not competent to provide evidence 
regarding a nexus between radiation exposure and the development 
of these disorders because such evidence requires not only 
medical knowledge, but also specialized knowledge regarding the 
medical effects of ionizing radiation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the Veteran has never 
contended that his hypertension first manifested during service 
and the first competent evidence of hypertension is more than 
fifty years post-service, the Board finds that service connection 
is also not warranted under 38 C.F.R. § 3.303(a) or (b).  Service 
connection is also not warranted on a presumptive basis under 
38 C.F.R. § 3.307(a) as there is no indication that hypertension 
manifested to a compensable degree within one year of service 
separation.

The Board has considered the Veteran's lay assertions that his 
hypertension may also be related to nervousness which he contends 
developed as a result of his participation in the atomic nuclear 
testing.  However, other than some eating problems experienced 
shortly after entrance into service, the Veteran's service 
treatment records do not reflect any evidence of anxiety or 
nervousness.  And with regard to these eating problems, clinical 
evaluation by mental health services concluded that his problems 
were "immaturity with symptomatic habit reaction," and not an 
anxiety disorder or anorexia nervosa.  There is no further 
mention of anxiety issues in the Veteran's service treatment 
records, and his service separation examination notes a negative 
subjective history of "nervous trouble."  Post-service medical 
evidence does indicate that the Veteran has reported anxiety 
related to physician-visits; VA treatment records also contain a 
clinical impression of anxiety based on the Veteran's history.  
Pertinent to this decision, however, none of the competent 
evidence of record expressly links his hypertension to his 
anxiety.  As above, the Board finds that the Veteran does not 
possess the knowledge and expertise needed to provide an opinion 
as to whether his hypertension is related to anxiety and/or 
military service.  Such knowledge is beyond the purview of both a 
lay person and the Board.  As the medical evidence of record does 
not establish a causal relationship between the Veteran's 
anxiety, hypertension, and military service, service connection 
is not warranted.  

The Board is sympathetic to the Veteran's claims.  However, 
absent any competent evidence of a radiogenic disease or evidence 
linking hypertension to an incident of service, including 
exposure to ionizing radiation, the Board finds that a 
preponderance of the evidence is against these claims.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, to include as 
due to ionizing radiation exposure, is denied.

Entitlement to service connection for a disability due to 
ionizing radiation exposure is denied.



REMAND

The Veteran is seeking service connection for bilateral hearing 
loss.  Statements and testimony submitted during this appeal 
reflect that he contends that his hearing problems developed as a 
result of noise exposure to aircraft engines and nuclear bomb 
testing during service.  The Veteran testified at his May 2009 
DRO hearing that he did not wear hearing protection during 
service and that his ears would ring immediately following 
nuclear bomb tests.  He also stated that he had no significant 
post-service noise exposure as a salesman.  

The Veteran has already been afforded a VA audiological 
examination for the purpose of determining the nature and 
etiology of any current hearing loss.  A review of the June 2009 
VA examination report reveals that the Veteran has a current 
bilateral hearing loss disability.  Following a review of the 
claims file, however, it was the examiner's opinion that the 
Veteran's current hearing loss is not related to military noise 
exposure.  In providing this opinion, the only evidence cited by 
the June 2009 VA examiner was the February 1958 separation 
audiogram which showed normal hearing acuity.  

Initially, the Board observes that any medical opinion which 
relies solely on the absence of hearing loss (as defined by VA 
regulation) at separation as a basis for a negative nexus opinion 
is inadequate on its face.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Since this is the case in the present appeal, a new 
opinion is needed which considers more than just the state of the 
Veteran's hearing at separation.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once the VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  

Additionally, a new opinion is needed because it does not appear 
that the VA examiner's opinion was based on an accurate and 
complete medical history of the Veteran's hearing.  In this 
regard, prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set by 
the International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  Thus, all of the audiograms provided 
in the Veteran's service treatment records are assumed to reflect 
ASA standards.  Since VA evaluates current hearing loss in ISO-
ANSI standards, the Veteran's service audiograms must be 
converted before any opinion(s) as to etiology is provided.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history) (emphasis added).  

The conversion of the Veteran's service audiograms is relevant to 
the current claim because conversion of the February 1958 
separation audiogram reveals that although the Veteran's hearing 
does not constitute a disability for VA compensation purposes, it 
does demonstrate abnormal hearing.  See Hensley, 5 Vet. App. at 
157 (noting that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some degree of 
hearing loss); 38 C.F.R. § 3.385 (2009).  Additionally, the 
Veteran's service treatment records contain a November 1957 
hearing conservation data record which reflects post-conversion 
audiological evidence of right ear hearing loss, as well as 
abnormal left ear hearing.  See id.  Such results were not 
mentioned at all by the June 2009 VA examiner.  

To assist the audiologist on remand, the Board has provided 
conversions of all service audiograms below.  (The ISO-ANSI 
standards are represented by the figures in parentheses.)



HERTZ


500
1000
2000
3000
4000
Nov. 1957 
Audiogram
RIGHT
30 (45)
5 (15)
5 (15)
0 (10)
5 (10)

LEFT
15 (30)
5 (15)
5 (15)
0 (10)
5 (10)
Feb. 1958 
Separatio
n Exam
RIGHT 
5 (20)
0 (10)
5 (15)
5 (15)
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)

As a final note, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Dingess held that VA must provide notice of all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, the 
Veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or effective 
date.  As these questions are involved in the present appeal, 
such notice should be provided to the Veteran upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with notice regarding 
the disability rating and effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

2.  After all outstanding records have been 
associated with the claims file, send the 
Veteran's claims file to an audiologist (or 
other appropriate clinician) for the purpose 
of ascertaining an opinion regarding the 
etiology of any current bilateral hearing 
loss.  The claims file, including a copy of 
this REMAND, must be made available to the 
reviewing clinician, and the opinion should 
reflect that the claims file was reviewed.  
After reviewing the record, the VA clinician 
should opine as to whether any current 
hearing loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's active 
military service, including acoustic trauma 
incurred as a result of noise exposure to jet 
engines, atomic bomb blasts, and other noise 
associated with the Veteran's firefighting 
duties during service.  A detailed rationale 
should be provided for all opinions, and 
should reflect consideration of both lay and 
medical evidence, including the November 1957 
hearing conservation data record.  ***NOTE:  
The Veteran's service audiograms are 
presented in ASA units.  Conversion to ISO-
ANSI units is provided in the body of the 
Board's remand.  

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the claims 
file to ensure that the foregoing requested 
development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


